— Order, Supreme Court, New York County (Renee A. White, J), entered on or about January 23, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish special circumstances warranting a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). The mitigating factors cited by defendant were generally taken into account by the *437risk assessment instrument. Furthermore, defendant engaged in sex acts with a particularly vulnerable victim. Concur — Tom, J.P., Moskowitz, Renwick and Freedman, JJ.